Citation Nr: 0917678	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for prostate cancer, status post radical 
prostatectomy, associated with herbicide exposure.

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial compensable evaluation for a 
scar, left temporal area.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the Veteran testified regarding the frequency and 
severity of service-connected headaches.  The Board notes 
that a June 2008 rating decision granted service connection 
for post-traumatic headaches and assigned a zero percent 
evaluation.  To the extent that the Veteran wishes to express 
disagreement with the initial rating assigned for post-
traumatic headaches in the June 2008 decision, the Veteran is 
advised that a Notice of Disagreement must be filed with the 
VA office from which the Veteran received notice of the 
rating decision.  38 C.F.R. § 20.300 (2008).

The issue of service connection for a heart condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's prostate cancer, status post radical 
prostatectomy, does not require the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times per day.   

2.  Competent medical evidence provides a nexus between the 
Veteran's currently diagnosed hypertension and his service-
connected diabetes. 

3.  The Veteran's left temporal area scar is not 
characterized by disfigurement of the head, face or neck, is 
stable, superficial and is not painful on examination.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
prostate cancer, status post radical prostatectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2008).

2.  Hypertension is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).

3.  The criteria for a compensable evaluation for a left 
temporal area scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

A.  Duty to Notify

A May 2002 letter informed the Veteran of the information end 
evidence required to substantiate his claim of entitlement to 
service connection for a head wound. 
 
A review of the claims file reflects that the RO initially 
provided the Veteran with notice evidence required to 
substantiate his claim for service connection for prostate 
cancer in an undated letter.  This letter was apparently sent 
to the Veteran after the receipt of his claim for service 
connection for prostate cancer and prior to the July 2003 
rating decision.  

A June 2004 letter advised the Veteran of the information and 
evidence required to substantiate his claim for service 
connection for hypertension secondary to diabetes mellitus.  
These three letters advised the Veteran what evidence VA was 
responsible for obtaining in support of his claims and what 
evidence VA would assist him in obtaining.

An October 2008 letter informed the Veteran how disability 
ratings and effective dates are determined.  

The Board notes that the Veteran was not provided with 
additional notice regarding the information and evidence 
required to substantiate his claims for increased ratings.  
The Veteran's claims for increased ratings stem from 
disagreements with the ratings initially assigned for 
service-connected head wound and prostate cancer. In Dingess, 
the Court held that, in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the 
RO must issue a Statement of the Case (SOC).  Id.  The RO 
issued an SOC in December 2003 that advised the Veteran of 
the pertinent laws and regulations and the reasons for the 
decision.  

The Board finds that the duty to notify has been satisfied 
with respect to the claims being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the Veteran with the 
development of his claims.  The service medical records and 
relevant post-service medical records identified by the 
Veteran were obtained and associated with the claims file.  
The Veteran was afforded VA examinations for the claims being 
decided.  Under these circumstances, the Board finds the 
requirements of the duty to assist have been satisfied with 
respect to the claims being decided.  

II.  Analysis of Claims

A.  Legal Criteria - Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, cardiovascular-renal disease 
and hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

C.  Increased rating for prostate cancer, status post radical 
prostatectomy

Pursuant to Diagnostic Code (DC) 7528, malignant neoplasms of 
the genitourinary system are to be rated 100 percent 
disabling.  A note following DC 7528 provides that, following 
the cessation of surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent evaluation shall be subject to 
the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 U.S.C.A. § 4.115b, DC 7528 (2008).

The criteria pertaining to voiding dysfunction provide that 
the particular condition should be rated as urine leakage, 
frequency or obstructed voiding.  A 40 percent rating is 
assignable for voiding dysfunction requiring the wearing of 
absorbent materials two to four times a day.  A 60 percent 
rating is assignable for voiding dysfunction requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day.  

The rating criteria pertaining to urinary frequency provide 
that a maximum evaluation of 40 percent is assignable for a 
daytime voiding interval of less than one hour or for 
awakening to void five times or more per night.  

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  
Ratings ranging from zero to 100 percent may be assigned 
depending on the nature and severity of symptoms.

The rating criteria pertaining to obstructed voiding provide 
that a maximum rating of 30 percent is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  

Veteran underwent radical prostatectomy on December 17, 2002.  
Service connection for  prostate cancer, status post radical 
prostatectomy, was granted in a June 2003 rating decision.  
The June 2003 rating assigned an initial 40 percent 
evaluation for the Veteran's disability, effective December 
10, 2002, the date of receipt of the Veteran's claim.

In a May 2007 rating decision, the RO determined that there 
was clear and unmistakable error in the July 2003 rating 
decision.  The RO assigned a 100 percent evaluation for 
prostate cancer, status post radical prostatectomy from 
December 10, 2002.  An evaluation of 40 percent was assigned 
from April 15, 2004, the date of VA examination.   

An April 2003 VA examination indicated that the Veteran's 
residuals status post prostatectomy included residuals of 
urinary incontinence and erectile dysfunction.  Thus, the RO 
assigned a 40 percent evaluation under the rating criteria 
pertaining to voiding dysfunction.  The Board notes that 
service connection has been established for erectile 
dysfunction, and that disability is evaluated separately.

For reasons set forth below, the Board finds that a rating in 
excess of 40 percent is not warranted.

The Veteran had a VA examination in April 2003.  The 
examination report reflects that the Veteran reported urinary 
incontinence requiring four pads per day.  The examiner 
diagnosed adenocarcinoma of the prostate status post radical 
prostatectomy with residuals of urinary incontinence and 
erectile dysfunction.    

Upon VA examination in April 2004, it was noted that the 
Veteran required two pads per day for incontinence.  

VA outpatient urology treatment records dated in April 2004 
noted that the Veteran reported using two pads a day for 
incontinence.  

A report of a July 2008 VA examination reflects that the 
Veteran reported nocturia of three times a night.  He 
reported passing urine every three hours during the daytime.  
The Veteran denied incontinence.  He reported urgency to the 
level that he wore one pad a day most of the time.  

The Veteran testified at a videoconference hearing in March 
2009.   The Veteran reported that he gets up three to four 
times a night to go to the bathroom.  He also stated that he 
goes to the bathroom approximately every three hours during 
the day.  

After a careful review of the evidence, the Board concludes 
that the criteria for a higher rating for service-connected 
prostate cancer, status post radical prostatectomy have not 
been met.  The VA examination reports reflect that the 
Veteran has reported residuals of urinary incontinence and 
urgency and requires absorbent materials that must be changed 
up to four times a day.  These manifestations warrant a 40 
percent evaluation under the criteria for urinary 
incontinence.  A rating in excess of 40 percent is not 
warranted unless the evidence demonstrates a voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times a day.  Such findings have not been shown in this case.  
The Board has also considered the rating criteria pertaining 
to urinary frequency and renal dysfunction.  As noted above, 
the rating criteria pertaining to urinary frequency provide 
for a maximum rating of 40 percent.  There is no evidence of 
renal dysfunction; therefore, a higher rating may not be 
assigned under those criteria.   Accordingly, the Board 
concludes that there is a preponderance of the evidence 
against the Veteran's claim for an increased rating.  The 
Board has also considered the benefit of the doubt doctrine.  
However, because the evidence is not in relative equipoise, 
the Veteran may not be afforded the benefit of the doubt.  

D.  Compensable rating for scar

The Veteran seeks an initial compensable rating for a scar of 
the left temporal area.

Disfigurement of the head, face or neck is rated under DC 
7800. 

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2008).

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Superficial and unstable scars warrant a 10 percent 
evaluation pursuant to Diagnostic Code 7803.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2008).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id. at Note (1) (2008).

Superficial scars that are painful on examination warrant a 
10 percent evaluation pursuant to Diagnostic Code 7804.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805. 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2008).

On VA examination in October 2002, the Veteran reported mild 
tenderness of the scar.  Examination of the head revealed a 
two-inch scar behind the hairline in the left temporal area 
that was well-healed, with no keloid formation, no tenderness 
and no abnormality.  The examiner noted that there was no 
cosmetic defect, and the scar was completely covered by hair.  
The examiner diagnosed a scar of the left temporal area, 
asymptomatic, no cosmetic defect and no functional defect.  
It was noted that there was a foreign body retained in the 
left temporal area. 

The Veteran had a VA examination in June 2007.  On physical 
examination, the examiner noted a scar in the left temporal 
area that was covered by hair.  The scar was approximately 
one inch in length and one-eighth of an inch in width.  The 
scar was not painful on examination.  There was no adherence 
to underlying tissue.  The scar was not irregular, atrophic, 
shiny or scaly and was not unstable.  The examiner indicated 
that there was no elevation or depression of the scar.  There 
was no inflammation, edema or keloid formation.  The color of 
the scar was similar to the color of the surrounding skin.  
There was no area of induration or inflexibility in the skin 
in the area of the scar.  There was no limitation of motion 
or function associated with the scar and no disfigurement of 
the head, face or neck.

Based on the foregoing, the Board finds that the criteria for 
a compensable rating for a left temporal scar have not been 
met.  The evidence does not show that any of the eight 
characteristics of disfigurement are present.  Accordingly, a 
compensable rating is not warranted under DC 7800.  The 
requirements for a compensable rating under DC's 7804 and 
7805 are not met, as there is no evidence that the scar is 
unstable or painful on examination.  Accordingly, the Board 
concludes that there is a preponderance of the evidence 
against the Veteran's claim for an increased rating for a 
left temporal scar.  The Board has also considered the 
benefit of the doubt doctrine.  However, because the evidence 
is not in relative equipoise, the Veteran may not be afforded 
the benefit of the doubt.  

E.  Extraschedular considerations

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the veteran's status post prostatectomy or 
left temporal area scar, alone, cause marked interference 
with employment (beyond that contemplated in the evaluation 
assigned) or necessitate frequent periods of hospitalization.  
Accordingly, the veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


F.  Service connection for hypertension

The Veteran served on active duty from June 1967 to June 
1969.  Service treatment records do not reflect any findings 
of hypertension.  

A post-service diagnosis of hypertension is first shown in 
2001.

There are two medical opinions in evidence regarding the 
etiology of hypertension.  In July 2004, a VA examiner 
diagnosed hypertension.  The examiner opined that high blood 
pressure is a complication of diabetes because of 
microvascular damage from diabetes.  

The Veteran had a VA examination in June 2007.  The examiner 
opined that hypertension was "less likely than not" related 
to service.  The examiner reasoned that there was no renal 
involvement.  

The Board is presented with conflicting opinions regarding 
whether hypertension is causally related to service-connected 
diabetes mellitus.  The credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

Both of the VA medical opinions regarding the etiology of 
hypertension were based upon review of the claims file and an 
examination of the Veteran.  Thus, given the findings of the 
July 2004 VA examination, the Board finds that the evidence 
is at least in equipoise with regard to whether hypertension 
was proximately caused by service-connected diabetes.  
Therefore, resolving reasonable doubt in the Veteran's favor, 
the Board concludes that service connection for hypertension 
is warranted.  


ORDER

An initial rating in excess of 40 percent for status post 
radical prostatectomy is denied.

An initial compensable rating for a left temporal scar is 
denied.

Service connection for hypertension is granted.  


REMAND

The Veteran claims service connection for coronary artery 
disease secondary to service-connected diabetes mellitus.  At 
the hearing in March 2009, the Veteran's representative 
contended that coronary artery disease may be causally 
related to hypertension.  Additional development is necessary 
before this claim can be decided.   

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

The Veteran had a VA examination in June 2007.  The examiner 
diagnosed coronary artery disease status post angioplasty.  
The examiner opined that coronary artery disease was not 
secondary to diabetes mellitus.  The examiner did not address 
whether mellitus aggravated coronary disease.  Therefore, a 
remand is necessary to obtain a medical opinion regarding 
aggravation.    

At the Board hearing, the Veteran's representative argued 
that the Veteran's currently diagnosed coronary artery 
disease is causally related to hypertension. 

The Court has clarified that while there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute a single 
claim.  Roebuck v. Nicholson,  20 Vet. App. 307, 313 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004).

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

In accordance with the duty to assist, the Veteran should be 
afforded a VA examination to determine whether coronary 
artery disease was proximately caused by or aggravated by 
service-connected hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his heart 
condition.  The examiner should diagnose 
any current heart disability.  The 
examiner should provide an opinion 
regarding the following questions:

a.  The examiner should state whether a 
heart condition has been aggravated by the 
Veteran's service-connected diabetes.  If 
the examiner determines that a heart 
condition has been aggravated by service-
connected diabetes, the examiner should 
report the baseline level of severity of 
the heart condition prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2008).  The examiner should provide a 
detailed rationale for the opinion 
expressed.

b.  The examiner should state whether a 
current heart condition is at least as 
likely as not (50 percent or greater 
likelihood) related to the Veteran's 
service-connected hypertension.  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion

c.  The examiner should also indicate 
whether a heart condition has been 
aggravated by the Veteran's service-
connected hypertension.  The examiner 
should provide a detailed rationale for 
the opinion expressed.

2.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


